Exhibit 10.1
SUPERVALU INC.
EXECUTIVE & OFFICER SEVERANCE PAY PLAN
SUPERVALU INC., a Delaware corporation, hereby establishes a severance pay plan
for those employees of SUPERVALU and its subsidiaries (the “Company”) in Pay
Bands 0, 1 and 2, or Vice Presidents in Pay Band 3 who have been elected by the
Board of Directors as a corporate officer, pursuant to this Plan document (the
“Plan”). If and to the extent that any employees covered by this Plan are also
covered under the plan set forth in the document entitled “SUPERVALU INC.
Severance Pay Plan for Nonunion Associates” and dated June 2, 2008, as amended
from time to time, this Plan shall entirely replace and supersede such coverage
effective May 2, 2009.
1. Purpose. The Plan provides severance benefits to certain employees of the
Company whose employment is involuntarily terminated without Cause, as that term
is defined herein.
2. Effective Date. This Plan document is effective for any termination of
employment of which a participant (as defined in paragraph 3) is notified on or
after May 2, 2009.
3. Participation. Unless excluded under paragraph 4, an employee of the Company
becomes a participant in the Plan if:

  (a)   at the time of termination, the employee is in Pay Bands 0, 1, 2 or is a
Vice President in Pay Band 3 who has been elected by the Board of Directors as a
corporate officer; and     (b)   the employee is involuntarily terminated
without Cause, on or after the effective date of this Plan, as that term is
defined herein.

For purposes of subparagraph (b), Cause means:
     (i) the continued failure to substantially perform employee’s duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness), after a written notice has been provided
identifying the manner in which the employee has not substantially performed
employee’s duties, and after employee has had six months to improve performance
to Company’s expectations;
     (ii) the conviction of, or plea of guilty or nolo contendere to, a felony
or the employee’s engagement in conduct which, in the Company’s opinion, is
materially and demonstrably injurious to the Company;
     (iii) the commission of an act or acts of personal dishonesty intended to
result in substantial personal enrichment of the employee at the expense of the
Company; provided, however, that in no event shall Cause exist by virtue of any
action taken by the employee in compliance with express written directions of
the Board, the Company’s Chief Executive Officer, or the officer to whom the
employee reports, or in reliance upon the express written consent of the
Company’s counsel; or

 



--------------------------------------------------------------------------------



 



     (iv) employee’s failure to comply with Company policies relating to Code of
Business Conduct, Equal Employment Opportunities and Harassment, or Workplace
Violence.
With respect to the Chief Executive Officer only, for a termination of
employment to be for Cause, the employee must be provided with a notice of
termination within six (6) months after the Company has actual knowledge of the
act or omission constituting Cause, the employee must be provided with an
opportunity to be heard by the Board no earlier than 30 days following the
notice of termination; and there must be a good faith determination of Cause by
at least 2/3rds of the non-employee outside directors of the Company.
Whether the termination meets the criteria for Cause outlined above will be
determined by the Company in its sole discretion based on all the facts and
circumstances. The Company’s decision will be final and binding.
A participant will continue in the Plan until the earliest of: (i) the date the
participant has been paid all the severance payments due under the Plan,
(ii) the date the participant accepts continuing employment with the Company in
a classification other than a classification of employees covered by this Plan,
(iii) the date the participant’s employment is terminated under conditions that
do not qualify for benefits under this Plan, or (iv) the date of the
participant’s death.
4. Exclusions. Even if an employee satisfies the requirements in paragraph 3,
the employee will not become a participant or receive benefits in this Plan if:

  (a)   employee is employed by SUPERVALU India;     (b)   employee is
terminated due to disability or death;     (c)   employee has not been actively
at work at any time during the six months immediately preceding the termination
date;     (d)   employee accepts any position with the Company or a subsidiary
thereof;     (e)   employee is offered a position by the Company or a subsidiary
thereof, and such position does not requires relocation and offers total annual
cash compensation equal to or greater than employee’s current total annual cash
compensation, even if employee does not accept such offer;     (f)   employee is
employed in a business unit that is sold or otherwise transferred to another
employer and, prior to the closing of that transaction, employee (i) accepts any
position with the other employer or (ii) is offered a position that does not
require relocation and with total annual cash compensation that is not less than
the employee’s current total annual cash compensation, even if employee does not
accept such offer;

-2-



--------------------------------------------------------------------------------



 



  (g)   employee does not continue working through the date designated by the
Company as the employee’s termination date or any earlier date that is
designated by the Company as the employee’s release from duty date;     (h)  
employee fails to return Company property on or before the employee’s last day
of work;     (i)   employee is eligible for a severance payment on account of
the employee’s termination of employment under an individual Change of Control
Severance Agreement;     (j)   employee fails to execute a Release of Claims and
Agreement in the form and manner prescribed by the Company within the time set
forth in the Release of Claims and Agreement or revokes or rescinds such Release
of Claims and Agreement during the revocation or rescission period set forth in
such Release of Claims and Agreement. The Agreement will include the
participant’s agreements related to confidentiality, noncompetition,
nonsolicitation, nondisparagement, and arbitration; or     (k)   employee has
signed an individual Change of Control Severance Agreement before April 25, 2009
and has not agreed to changes consistent with the template Change of Control
Severance Agreement approved by the Compensation Committee of the Board of
Directors at its meeting on April 25, 2009, intended to replace and supersede
any previous individual Change of Control Severance Agreements.

5. Severance Pay Benefit. The amount of severance pay is determined under this
paragraph 5.

  (a)   Amount. The amount of severance pay depends on the participant’s
classification as follows:

         
Tier I
  Chief Executive Officer and/or Employee in Pay Band 0   (1) 2 times annual
base salary at time of termination
 
      Plus
 
      (2) an amount calculated as follows: take the average of the performance
results (expressed as a percentage) used to determine employee’s bonus amounts
under the Company’s annual bonus plan for the preceding three years (or all
bonus amounts, if employee has been employed fewer than three years). Multiply
that percentage by employee’s current target bonus amount under such annual
bonus plan. Multiply the result of this subparagraph by two.
 
       
 
      Plus
 
      (3) pro-rated payments for each long term incentive plan cycle that is not
completed as of the employee’s termination date (but only to the extent that the
awards for the long-term incentive plan have not already vested). The Company
shall determine, with respect to each such long term incentive plan cycle, in
its discretion, the amount of the payment (prior to pro-ration) after assessing
progress

-3-



--------------------------------------------------------------------------------



 



         
 
      against long term incentive plan objectives to the termination date. By
way of example, if a termination occurred at the end of the 17th week of the
fiscal year beginning in 2012 and ending in 2013 (i.e., approximately June 2012)
and assuming that each three year performance cycle consists of 157 weeks:

             
 
         
Ø   In March/April 2013 the Company would, in its discretion, assess performance
to June 2012 against LTIP objectives for the three year cycle ended
February 2013, determine the resulting LTIP bonus based on that assessment and
pay a pro rated 121/157th of that amount for that completed three year cycle.
 
           
 
         
Ø   Also, in March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against objectives for the three year cycle that will
end February 2014, determine the resulting LTIP bonus based on that assessment
and pay a pro rated 69/157th of that amount for the now 2/3rd completed three
year cycle.
 
           
 
         
Ø   Finally, in March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against objectives for the three year cycle that will
end February 2015, determine the resulting LTIP bonus based on that assessment
and pay a pro rated 17/157th of that amount for the now 1/3rd completed three
year cycle.

         
 
      Plus
 
      (4) a pro-rated bonus under the Company’s annual bonus plan (based on
weeks of service in relevant bonus year) calculated on the same basis as all
others in the annual bonus plan.
 
       
 
      Plus
 
      (5) Reimbursement for cost of COBRA coverage for medical and/or dental
insurance (if participant has been enrolled in such prior to termination, and if
participant timely makes a COBRA election) until the earlier of: a) 18 months
following termination; or b) participant is eligible to obtain medical and/or
dental coverage through other sources. (Reimbursed amounts will be taxable to
the participant).
 
       
Tier II
  Executive Vice Presidents and/or Employee in Pay Band 1   (1) 1.5 times annual
base salary at the time of termination
 
      Plus
 
      (2) an amount based on the following calculation: take the average of the
performance results (expressed as a percentage) used to determine employee’s
bonus amounts under the Company’s annual bonus plan for the preceding three
years (or all bonus amounts, if employee has been employed fewer than three
years). Multiply that percentage by employee’s current target bonus amount under
such annual bonus plan. Multiply the result of this subparagraph by 1.5.
 
       
 
      Plus
 
      (3) pro-rated payments for each long term incentive plan cycle that is not
completed as of the employee’s termination date (but only to

-4-



--------------------------------------------------------------------------------



 



         
 
      the extent that the awards for the long-term incentive plan have not
already vested). The Company shall determine, with respect to each such long
term incentive plan cycle, in its discretion, the amount of the payment (prior
to pro-ration) after assessing progress against long term incentive plan
objectives to the termination date. By way of example, if a termination occurred
at the end of the 17th week of the fiscal year beginning in 2012 and ending in
2013 (i.e., approximately June 2012) and assuming that each three year
performance cycle consists of 157 weeks:

             
 
         
Ø    In March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against LTIP objectives for the three year cycle ended
February 2013, determine the resulting LTIP bonus based on that assessment and
pay a pro rated 121/157th of that amount for that completed three year cycle.
 
           
 
         
Ø    Also, in March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against objectives for the three year cycle that will
end February 2014, determine the resulting LTIP bonus based on that assessment
and pay a pro rated 69/157th of that amount for the now 2/3rd completed three
year cycle.
 
           
 
         
Ø    Finally, in March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against objectives for the three year cycle that will
end February 2015, determine the resulting LTIP bonus based on that assessment
and pay a pro rated 17/157th of that amount for the now 1/3rd completed three
year cycle.

         
 
      Plus
 
      (4) a pro-rated bonus under the Company’s annual bonus plan (based on
weeks of service in relevant bonus year) calculated on the same basis as all
others in the annual bonus plan
 
       
 
      Plus
 
      (5) Reimbursement for cost of COBRA coverage for medical and/or dental
insurance (if participant has been enrolled in such prior to termination, and if
participant timely makes a COBRA election) until the earlier of: a) 18 months
following termination; or b) participant is eligible to obtain medical and/or
dental coverage through other sources. (Reimbursed amounts will be taxable to
the participant).
 
       
Tier III
  Employees in Pay Band 2 or Vice Presidents in Pay Band 3 who have been elected
by the Board of Directors as an officer.   (1)1 times annual base salary at time
of termination



 
    Plus
 
    (2) an amount based on the following calculation: take the average of the
performance results (expressed as a percentage) used to determine employee’s
bonus amounts under the Company’s annual bonus plan for the preceding three
years (or all bonus amounts, if employee has been employed fewer than three
years). Multiply that percentage by employee’s current target bonus amount under
such annual bonus plan. Multiply the result of this subparagraph by one.

-5-



--------------------------------------------------------------------------------



 



         
 
      Plus
 
      (3) pro-rated payments for each long term incentive plan cycle that is not
completed as of the employee’s termination date (but only to the extent that the
awards for the long-term incentive plan have not already vested). The Company
shall determine, with respect to each such long term incentive plan cycle, in
its discretion, the amount of the payment (prior to pro-ration) after assessing
progress against long term incentive plan objectives to the termination date. By
way of example, if a termination occurred at the end of the 17th week of the
fiscal year beginning in 2012 and ending in 2013 (i.e., approximately June 2012)
and assuming that each three year performance cycle consists of 157 weeks:

             
 
         
Ø    In March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against LTIP objectives for the three year cycle ended
February 2013, determine the resulting LTIP bonus based on that assessment and
pay a pro rated 121/157th of that amount for that completed three year cycle.
 
           
 
         
Ø    Also, in March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against objectives for the three year cycle that will
end February 2014, determine the resulting LTIP bonus based on that assessment
and pay a pro rated 69/157th of that amount for the now 2/3rd completed three
year cycle.
 
           
 
         
Ø    Finally, in March/April 2013 the Company would, in its discretion, assess
performance to June 2012 against objectives for the three year cycle that will
end February 2015, determine the resulting LTIP bonus based on that assessment
and pay a pro rated 17/157th of that amount for the now 1/3rd completed three
year cycle.

         
 
      Plus
 
      (4) a pro-rated bonus under the Company’s annual bonus plan (based on
weeks of service in relevant bonus year) calculated on the same basis as all
others in the annual bonus plan
 
       
 
      Plus
 
      (5) Reimbursement for cost of COBRA coverage for medical and/or dental
insurance (if participant has been enrolled in such prior to termination, and if
participant timely makes a COBRA election) until the earlier of: a) 12 months
following termination; or b) participant is eligible to obtain medical and/or
dental coverage through other sources. (Reimbursed amounts will be taxable to
the participant).

  (b) Time and Form of Payment All severance pay, except the pro-rated amounts
under the Company’s annual bonus and long-term incentive

-6-



--------------------------------------------------------------------------------



 



      plans, will be paid in a single lump sum as soon as practicable after the
tenth day following the last day of the revocation period specified in the
Release of Claims and Agreement, subject to paragraph 9(e) below.
Notwithstanding anything to the contrary herein, the last day of the revocation
period will not be later than March 1 of the year following the calendar year in
which the termination date or, if earlier, the release from duty date, occurs.  
      The pro-rated annual bonus will be paid at the same time other bonuses are
paid under the annual bonus plan. The pro-rated long term incentive plan bonus
will be paid as soon as practicable after the end of the fiscal year in which
the termination date, or if earlier, the release from duty date occurs. In no
event, however, will payments under the annual bonus plan, long term incentive
plan, or any other amounts payable under this plan, except for reimbursement for
the cost of COBRA coverage, be paid after May 15 following the end of the
Company’s fiscal year in which the termination date or, if earlier, the release
from duty date occurs.         Required taxes will be withheld from payments
under this Plan, and appropriate tax documents will be issued reflecting amounts
received pursuant to this plan. Severance pay is not eligible for contributions
to the 401(k) plan, flexible spending account plan or any deferred compensation
plan.     (c)   WARN Benefits. Where the requirements of the Worker Adjustment
and Retraining Notification Act (“WARN”) or other similar state or local
requirements apply, participants will receive the legally required notice of
termination dates. These participants will remain on active employment status as
required by law through that notice period. Where the Company determines that
the services of such participant are not required through the full notice
period, the participant may be released from duty (see paragraph (d) below) but
will continue to receive regular pay and benefits on the same basis as if they
had reported to work and will also receive all severance pay under this Plan for
which they are eligible.     (d)   Release from Duty Date. In some
circumstances, the Company may determine in its sole discretion that the
employee is not needed at work through the stated termination date. A
participant will be eligible to receive severance pay under this Plan if the
participant stops coming to work after receiving written notification from the
Company of such an early release date.     (e)   Repayment of Severance Pay. If
within 6 months of an individual’s termination date, the Company wishes to
rehire, in any capacity, an individual who has received severance benefits
pursuant to this Plan, the rehired employee is required to repay to the Company
a portion of the severance benefits received, calculated as follows: convert the
amount of

-7-



--------------------------------------------------------------------------------



 



      base salary in item (1) in Tier I, II, and III charts above into weeks of
base salary (e.g., 52 weeks for a Tier III participant) and subtract from it the
number of full weeks that elapsed between the participant’s termination date (or
release from duty date, if earlier) and rehire date. Multiply that number of
weeks by the weekly equivalent of the total base salary and bonus amounts in
items (1) and (2) in the Tier I, II, and III charts, above. (The weekly
equivalent is obtained by adding together the amounts paid under Items (1) and
(2) and then dividing by 104 for Tier I, 78 for Tier II, and 52 for Tier III).
The result is the gross repayment amount. The individual must repay that amount,
reduced by applicable taxes, to the Company prior to the date employment
recommences or the employment offer will be withdrawn.

6.   Related Benefits and Benefit Plans.

  (a)   Outplacement Assistance. At participant’s request, outplacement services
shall be provided by a professional outplacement provider mutually acceptable to
the Executive and the Company at a cost to the Company of not more than
Twenty-Five Thousand Dollars ($25,000). Such services may be provided by direct
payment to the outplacement provider and not by reimbursement to employee.
Services shall be paid only if the services are provided during the period
beginning with the later of the termination date or last day worked and ending
on the December 31 of the second calendar year following the calendar year in
which the termination occurred. However, outplacement services may begin after
the date Employee is notified of termination with advance written approval of
the Company.     (b)   Other Benefit Plans. Benefits in other benefit plans
provided by the Company will be determined in accordance with the plan documents
for those benefit plans. Severance pay is not eligible for deferral into 401(k)
plans sponsored by the Company and will not be counted as pay in the SUPERVALU
Inc. Retirement Plan. Severance pay is not eligible for contribution to any
Section 125 “cafeteria” plans or any deferred compensation plans. This Plan does
not affect the payment of unused vacation or the terms of any stock option plan
or agreements.

7. Amendment and Termination of Plan. SUPERVALU INC., by action of its Board of
Directors, reserves the right to amend or terminate this Plan without notice, in
any respect, in whole or in part, for any reason, at any time and from time to
time, prospectively or retroactively or both, as to persons who are participants
and as to persons who may become participants and as to benefits being received
and as to benefits that may be received in the future in whole or in part.
However, changes to the Plan which clarify its terms or that are not material
changes to eligibility requirements or the amount of the benefit may be adopted
and approved in writing by the Executive Vice President, Human Resources and
Communications.

-8-



--------------------------------------------------------------------------------



 



8.   Claims Procedure.

  (a)   Initial Claim and Decision. If a participant (referred to as “claimant”
for remainder of Section 8) believes that he is not receiving a benefit he is
entitled to receive under the Plan, the claimant may file a claim with the
Director of Employee Relations. The claim must be in writing, must include the
facts and arguments the claimant wants to be considered, and must be filed
within one year of the date the claimant knew (or should have known) the facts
behind the claim. The Director of Employee Relations has 90 days after receiving
the claim to make a decision and notify the claimant if the claim is denied in
whole or in part. The notice of denial will state the reasons for the denial,
the Plan provisions on which the denial is based, a description of additional
material (if any) needed from the claimant and why, the procedure for requesting
a review of the denial, and the participant’s right to file a civil action under
section 502(a) of ERISA if the claim is denied upon review.     (b)   Request
for Review and Decision. If the claimant disagrees with the denial of the claim,
the claimant may file a request for a review of that decision. The request must
be in writing to the Corporate Executive Vice President of Human Resources
(hereinafter “EVPHR”), must state the reason for disagreement with the denial of
the claim, and must be filed within 60 days after the denial notice was
received. The claimant should submit all documents and written arguments s/he
wants considered at the review, and the claimant may, upon request and free of
charge, receive copies of documents and information relevant to the claim. The
EVPHR has 60 days after receiving the request to make a decision and notify the
claimant if the denial is upheld. If the EVPHR decides that the claim was
correctly denied, the notice will state the reasons for the denial, the Plan
provisions on which the denial is based, the claimant’s right to receive, upon
request and free of charge, reasonable access to and copies of the relevant
documents and information used in the claims process, and the claimant’s right
to file a civil action under section 502(a) of ERISA.     (c)   Extensions of
Time Periods. If the claimant is notified what special circumstances require an
extension and what date the claim is expected to be decided, the 90-day period
for deciding an initial claim may be extended for up to 90 additional days and
the 60-day period for making a decision following a request for a review may be
extended for up to 60 additional days. If an extension of the 60-day period is
necessary because the claimant needs to submit additional information, the
claimant will be given 60 days to provide that information. The time it takes
the claimant to provide that information will not count against the 60 days the
EVPHR has to make a decision.     (d)   In General. The EVPHR will make all
final decisions on claims. The EVPHR has the discretion, authority, and
responsibility to decide all factual and legal questions under the Plan, to
interpret and construe the Plan and any ambiguous or unclear terms, and to
determine whether a

-9-



--------------------------------------------------------------------------------



 



      claimant is eligible for benefits and the amount of benefits, if any, a
claimant is entitled to receive. The EVPHR has the right to delegate his or her
authority to make decisions and all such decisions are conclusive and binding on
all parties. A claimant may, at his own expense, have an attorney or
representative act on his behalf, but the Company has the right to require a
written authorization from the claimant.     (e)   Substitution. For purposes of
Section 8 (b) through (d) above, if the claimant is the EVPHR, then “General
Counsel” shall be substituted wherever “Corporate Vice President of Human
Resources” or “EVPHR” currently appears. In the absence of an individual
designated as “General Counsel,” the Executive Vice President who oversees legal
services shall be substituted wherever “Corporate Executive Vice President of
Human Resources” or “EVPHR” currently appears.     (f)   Deadline to File a
Legal Action. No legal action to recover Plan benefits or to enforce or clarify
rights under the Plan under section 502 or section 510 of ERISA or under any
other provision of law, whether or not statutory, may be brought by any claimant
on any matter pertaining to this Plan unless the legal action is commenced in
the proper forum and before the earlier of : (a) thirty (30) months after the
claimant know or reasonably should have know of the principal facts on which the
claim is based, or (b) six (6) months after the claimant has exhausted the claim
and review procedure.     (g)   Choice of Forum. All controversies, disputes,
claims, or causes of actions arising under or related to the Plan must be
brought in the United States District Court for the District of Minnesota.

9.   Miscellaneous Provisions.

  (a)   No Assignment. No participant will have any transmissible interest in
any benefit under the Plan nor shall any participant have any power to
anticipate, alienate, dispose of, pledge or encumber the same, nor shall the
Company recognize any assignment thereof, either in whole or in part, nor shall
any benefit be subject to attachment, garnishment, execution following the
judgment or other legal process.     (b)   Correction of Error. The Company has
the right to correct any errors that may occur in the administration of the
Plan, including reducing or eliminating benefits to the participant under the
Plan.     (c)   Governing Law. To the extent not preempted by the laws of the
United States, the laws of the State of Minnesota shall apply with respect to
the Plan.     (d)   Severability. If a provision of the Plan shall be held to be
illegal, invalid or unenforceable, the illegal, invalid or unenforceable
provision shall not

-10-



--------------------------------------------------------------------------------



 



      affect the remaining parts of the Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provisions had not been included.    
(e)   409A Limitation. Notwithstanding any provision to the contrary, the Plan
shall either provide for payments that are exempt from Code section 409A or such
payments shall be made in compliance with Code section 409A. To the extent that
any payments or benefits to be provided to the participant under this Plan would
be considered deferred compensation under Code Section 409A and the participant,
as of the date of participant’s termination of employment, is a “specified
employee” as defined in regulations issued under Code Section 409A of the Code,
then any such payments that would otherwise be due and payable during the first
six (6) months following and on account of a termination of employment shall
instead be paid to the participant upon the earlier of (i) six months and one
day after the date of the participant’s termination of employment or (ii) any
other date permitted under section 409A(a)(2) and section 409A(a)(3). To the
extent that any payments or benefits to be provided to the participant under
this Plan would be considered deferred compensation under Code section 409A, the
provisions of this Plan pertaining thereto shall be construed and administered
to comply with section 409A. Neither the Company nor any of its officers,
directors, agent or affiliates shall be obligated, directly or indirectly, to
any participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the participant or other person on account of any
amounts paid or payable under this Plan or on account of any failure to comply
with section 409A.

Effective: May 2, 2009
Amended: August 7, 2009

-11-